1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,584

10 MICHAEL BEDAW,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
13 Teddy L. Hartley, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Allison H. Jaramillo, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 VIGIL, Judge.
 1        Defendant appeals the revocation of his probation. In our notice, we

 2 proposed to affirm. Defendant has timely responded. We have considered his

 3 arguments and finding them unpersuasive, we affirm.

 4        On appeal, Defendant attacks the sufficiency of the evidence to support the

 5 probation revocation. In our notice, we stated the standard of review, pointing out

 6 that the violation needed proof only to incline a reasonable and impartial mind to

 7 the belief that Defendant violated the terms of his probation. State v. Martinez,

 8 108 N.M. 604, 606, 775 P.2d 1321, 1323 (Ct. App. 1989). Defendant

 9 acknowledges this, but asserts that due process requires that the violations be

10 established to a reasonable certainty. We agree. However, we conclude that the

11 evidence presented satisfied due process.

12        Defendant argues that the district court findings regarding his violation of

13 the conditions of probation were based on testimony lacking personal knowledge

14 and testimony that may not have been competent. Even assuming that such

15 testimony should be ignored, Defendant’s probation officer testified about the

16 violations and that testimony is sufficient to support the revocation.

17        For the reasons stated herein and in the calendar notice, we affirm the

18 revocation of Defendant’s probation.

19        IT IS SO ORDERED.



                                               2
1
2   MICHAEL E. VIGIL, Judge




      3
1 WE CONCUR:


2
3 LINDA M. VANZI, Judge


4
5 TIMOTHY L. GARCIA, Judge




                             4